United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  May 20, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                             Charles R. Fulbruge III
                                      No. 04-51348                                   Clerk
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
CARLOS MORALES-JIMENEZ also known as, Rigoberto Morales
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


               IT IS ORDERED that the Appellee’s unopposed motion to

vacate the sentence is GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing is

GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s alternative motion


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
to extend time to file the Appellee’s brief until fourteen (14)

days from the Court’s denial of the Appellee’s motion to vacate

and remand is DENIED AS MOOT.